Citation Nr: 1223972	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  A review of the claims file shows that the Veteran carries a diagnosis of depression, and that he complains of depression and anxiety.  Thus, to ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claim will be considered.

The appeal is REMANDED to the St. Petersburg, Florida, RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming an acquired psychiatric disorder, including PTSD, anxiety and depression, due to in-service events.  He asserts that seeing Marines return from missions "all bandaged up" or "not come back at all" impacted him.  Additionally, he reports having felt fearful for his life when his unit was on alert for an incoming missile attack.  He also recounted: (1) an incident where his ship was approached by a North Vietnamese Army boat but retreated; (2) other occasions where his ship came under fire but resulted in no direct hits or casualties on his ship; and (3) having to push enemies off of the ship while on night watch.  See October 2008 VA treatment notes.  The Board has determined that before it can adjudicate the Veteran's appeal, additional development is required.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010).  This regulatory change is applicable to the Veteran's alleged stressors of fearfulness under the threat of being attacked by the enemy because these incidents relate to "fear of hostile military or terrorist activity." 
Prior to determining whether any psychiatric disability is attributable to an in-service stressor as outlined above, or more generally, whether any psychiatric disability is otherwise related to service, the initial inquiry is whether the Veteran has a psychiatric disability.

Service treatment records reflect that the Veteran was treated for situational anxiety in April 1967, at which time he reported was due to being stationed in the same area for a long period of time.  The Veteran reported a decline in morale and increasing feelings of anxiety.  No psychiatric diagnosis was rendered.  Apart from this, the Veteran's service records are silent for any mental health complaints.  Psychiatric evaluations upon entrance and separation were normal.

Post-service treatment records reveal conflicting diagnoses pertaining to the Veteran's mental health.  Throughout the appeal period, the Veteran's chief complaint has been of distressing dreams which he claims relate to his in-service experiences.  In October 2008, the Veteran first sought post-service treatment for his mental condition.  The Veteran's alleged in-service stressors were discussed.  The examiner indicated that he needed rule out a diagnosis of chronic PTSD.  Later in October 2008, the examiner noted a diagnosis of an anxiety disorder, not otherwise specified (sub threshold PTSD).  However, elsewhere in the treatment note, he provided an assessment of mild to moderate PTSD due to combat related trauma with the need to rule out depression.  A December 2008 VA treatment note, reiterated the mild to moderate PTSD diagnosis, and in March 2009, the Veteran was diagnosed with PTSD and mild depression, without further detail as to the cause.

Subsequently, in November 2009, the Veteran underwent a VA examination.  After reviewing the Veteran's in-service and post-service treatment records and examining the Veteran, the physician found that the Veteran "does not meet DSM-IV diagnostic criteria for PTSD.  He does not meet criterion A, C or D.  Although he complains of distressing dreams, the severity of the dreams do not meet DSM-IV diagnostic criteria for any Axis I condition." 

The Board finds the Veteran's post-service treatment records and VA examination insufficient to evaluate his claim.  The VA treatment records contain only cursory diagnoses of PTSD, which were not substantiated by stating what criteria associated with PTSD were met, as delineated in the DSM-IV.  Similarly, the Veteran's diagnoses of anxiety and depression do not include an explanation as to whether they are related to his service.  The VA examination similarly does not clearly rule out an anxiety disorder or depression, nor do the findings specifically address the significance of the Veteran's in-service treatment for situational anxiety.  The report also failed to reconcile the positive findings of PTSD that were made in the above VA treatment records.  Further, the Board observes that the Veteran provides a history of experiencing a generalized fear while in Vietnam, which seems to fall squarely under the revised PTSD regulation.  Accordingly, the claim must be remanded to obtain a VA examination determining the nature and etiology of any acquired psychiatric disorder, to include PTSD, anxiety, and depression, supported by a full rationale for any diagnosis made or why no diagnosis is warranted.

The claims file reflects that the Veteran receives active psychiatric treatment through the Tampa VA Medical Center (VAMC).  See Statement dated March 2010.  The claims file only includes treatment records from this facility dated up to March 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to the claimed acquired psychiatric disorder from the Tampa VAMC, or any other identified VA facility, since March 2009.  Any negative responses should be noted in the file.

2.  After any outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed events discussed below.

The Veteran alleges that he was exposed to the following stressors during active service: (1) witnessing Marines return from missions "all bandaged up" or "not [coming] back at all;" (2) being on alert for an incoming missile attack; (3) having his ship approached by a North Vietnamese Army boat which retreated; (4) his ship coming under fire which resulted in no direct hits or casualties on his ship; and (5) pushing the enemy off his ship while on night watch.  See October 2008 VA treatment notes.  Service treatment records also show that the Veteran was treated for situational anxiety in 
April 1967.

The examiner should determine whether any symptom claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

The examiner is informed that VA treatment records have shown diagnoses and assessments of PTSD, an anxiety disorder (not otherwise specified) and depression.  If the examiner disagrees with these diagnoses/assessments and/or asserts there is no Axis I diagnosis, the examiner should explain why he or she disagrees with the diagnosis or diagnoses or why there is no Axis I diagnosis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

